DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election of Group I, Claims 1-6, species I(a) the RT-PCR assay and II(i) the insulin/IGF-1 signaling pathway in the reply filed on 3/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly the claims 7-15 is withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
The first paragraph of section 112 requires the specification describe how to make and use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is "undue". These factors include but are not limited to: (1) quantity of experimentation necessary, (2) the amount of direction or guidance presented in the specification, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability of the unpredictability of the art and (8) the breadth of the claims. (See In re Wands, 858 F. 2d 731, 8 USPQ2d 1400, 1404, (Fed. Cir. 1988)) (MPEP 2164.01(a)).  
	The claim 1 of the instant invention is drawn to a method of determining the quality of an oocyte in the body of a human without disturbing or destroying the oocyte, the method comprising: (a) obtaining a cell sample from a female subject, wherein the cell sample does not include the oocyte; (b) measuring a characteristic of a gene or pathway indicative of oocyte quality in the cell sample; and (c) predicting or determining the quality of the oocyte based on the characteristic of the gene or pathway.
	The claim 6 is drawn to a method of predicting the quality of an oocyte in the body of a mammal without disturbing or destroying the oocyte, the method comprising the steps of: (a) obtaining a cell sample from the mammal, wherein the cell sample does not include the oocyte; (b) conducting an RT-PCR assay or an ELISA assay on the cell sample using a primer for a gene known to be correlated with aging, and comparing the result with a 
	The specification teaches that the invention is based at least in part on the discovery that genes in C. elegans, which display changes as oocytes age, are the same genes as those found in mammals; further, even if no directly associated genes were located, mammalian genes with similar functions to the C. elegans genes were located. The specification drawn a conclusion that the genes are good biomarkers for oocyte quality from oocytes based on C. elegans research [0037]. 
The specification teaches several Tables to support the conclusion that the recited biomarkers of potential candidates biomarkers for oocyte. The Table 1 provides a summary of certain genes and pathways that have previously been identified as being of potential interest for human (H), mouse (M) and worm (W), in connection with applications of the present technology based on oocyte array studies.   Applicant states at paragraph [0049] that in certain embodiments, the gene or pathway indicative of oocyte quality is chosen from a gene expressed in connection with one or more of the following categories (reflecting those listed in Table 1).  Insulin/IGF was not identified   Applicant notes that the insulin/IGF-1(IIS) signaling pathway have been found to be one of the pathways involved in regulating reproductive aging cell nonautomously [0050].  In the figure 2, Applicant shows a heat map of the results showing gene trees.    Applicant identifies a list of deleterious genes that increase with age and a list of beneficial genes that decrease with age.   The Insulin/IGF gene was not identified in either gene sets.    

The Table 4 summarizes the data from high level geneset related to anything from genes down regulated in PC-3 cells (prostate cancer) to gene up-regulated in SEND cells (skin endothelium) at hypoxia and etc.  No recitation insulin/IGF (IIS) signaling pathway was identified and thus would suggest that this gene was not considered a high level gene of a geneset.   Table 5 shows GO biological processes but do not identify insulin/IGF-1 signaling pathway.  Table 6 shows MeSH anatomica contexts. Table 7 shows chemical genetic perturbations but an association of insulin/IGF (IIS) signaling pathway could not be found.  Finally, Table 8 shows the number of data sets and number of samples but do not identify how this Table is significant to the instant invention as claimed as it relates to determining the quality of an oocyte in the body of a human… based on measuring any characteristic of a gene, wherein the gene is associated with the insulin/IGF signaling pathway.    While the Tables recite a plethora of information, the specification does not make clear how the information recited therein corresponds to determining candidate biomarkers for reproductive status.  There is no clear correlation to the insulin/IGF (IIS) signaling pathway as a target gene marker for oocyte quality and the data presented therein.    The specification does not make clear how one is to utilize the data in totality to predict or determine oocyte quality as claimed.   For example, in reference to the insulin receptor recited in the Table 2 at pages 26 and 90, there is no clear statistical difference 
Nothing is provided which would suggest identifying any characteristics of these potential candidate biomarkers would result in determining whether an oocyte is suitable for use in in vitro fertilization.  No direct correlation is provided that insulin/IGF (IIS) signaling pathway is an effective biomarker for oocyte viability or oocyte quality because no data is provided which supports this assertion.  Even if only the amounts of insulin/IGF-1 (IIS) signaling pathway or insulin receptor is measured that have been extracted from a non-oocyte sample (whether or not compared), how would this inform one of ordinary skill in the art whether the oocyte was viable or unviable, suitable or unsuitable for the intended purpose. The information in the specification appears to speculate that this is possible without providing any specific guidance for doing so.  The specification provides a prophetic example at paragraphs [0085]-[0088], wherein the method relies on correlating a key set of biomarkers to determine oocyte quality and to predict the likelihood of a patient conceiving. However, the specification does not make clear what key set of biomarkers would effectively perform the claimed task, which non-invasive sample was effective in obtaining the results and which characteristic(s) of insulin/IGF-1 signaling pathway required in order to achieve the intended results.  Thus undue experimentation would be required to carry out the invention fully in scope.
	Post-dated art supports the unpredictability of the art. For example, Smit et al (Molecular Human Reproduction, vol. 24, no. 10, pages 469-477, 2018) addresses the question what is the different between gene expression profiles of human germinal vesicle (GV) oocytes from women of different ages.  Smit et al performed the study on women 
	Given the claims as broadly written and ambiguous, an enormous amount of experimentation in a highly unpredictable technology area would be required to make and use the claimed invention.  Additional experimentation would be required to carry out the invention with no guarantee of success. Therefore, based on the broad scope of the claimed invention, it is determined that it would require undue experimentation to make and use the claimed invention commensurate fully in scope.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claims 1-5 are indefinite in the claim 1 in the step (b) at the measuring a characteristics of a gene or pathway” because it is unclear as to what is meant by “characteristic” in the context of the claims. The limitation has not been define in the specification or claims and it cannot be determined what is required to be measured in order to effectively determined oocyte quality. The limitation is extremely vague and ambiguous such that a clear interpretation cannot be ascertained.
	
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and abstract idea without significantly more. The claim(s) recite(s) a method of determining the quality of an oocyte in the body of a human without disturbing or destroying the oocyte, the method comprises the steps of obtaining a cell from a female subject, wherein the cell samples does not include the oocyte, (b)) measuring a characteristic of a gene or pathway indicative of oocyte quality in the cell sample and (c) predicting or determining the quality of the oocyte based on the characteristics of the gene or pathway (claim 1).  The claim 6 recites a method of 
Based on updates to the interim guidelines on subject matter eligibility, the relationship correlation between the genes in a sample and its correlation to oocyte quality is a law of nature and the steps of “predicting” or “determining” the quality of oocyte based on any gene characteristic in the claim 1 and in the “comparing” and “predicting” can simply be interpreted as mental analyses or reading data or paper or a computer screen which are all considered abstract ideas.  The claims are recited at a high level of generality such that they are not limited to any specific genes or any characteristics of the genes in order to drawn an inference (oocyte quality). Likewise, Applicant has not created or altered any of the information found in the genes in order to the draw the inference.  The gene sequences exist in nature and any correlation to oocyte quality is considered a natural phenomenon.   
This judicial exception is not integrated into a practical application because the data gathering steps required in the instant invention do not add a meaningful limitation to the method as they are insignificant extra-solution activity.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 
Further, with regards to the claimed limitations being directed to an abstract idea, the claims are recited at such a high level of generality that the claims do not recite any steps which integrates the abstract idea limitations, e.g., “predicting the quality of the oocyte on the characteristic of the gene or pathway”, “comparing the result with a known value obtained from a library of genes known to be correlated with decreased oocyte quality and “predicting the likelihood of oocyte viability based on the comparing step”, into a practical application and thus are considered patent eligible subject matter. The claims do not recite any elements that add a meaningful limitation to the abstract ide because they amount to simply performing a mental analysis, reading data on paper, looking at or reading data on a computer screen.  In other words, these steps falls within the “Mental Processes” group of abstract ideas. Thus, it is concluded that the claims are not significantly different than the recited judicial exceptions, the natural phenomenon and the abstract idea.  The claims are deemed patent ineligible.
Claim Interpretation
9.	The claims are sufficiently broad as indicated earlier.  Therefore, for the purpose of application of prior art, the claims are being given the broadest, reasonable interpretation by Examiner.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klun et al (Biomed Research International, vol. 2013, article ID 879489, pages 1-20, Feb 20, 2013).
Regarding claim 1-3, 5 and 6, Klun et al teach determining oocyte viability based on gene expression analyses using reverse transcription PCR (abstract and section 3 at page 2). Klun et al teach our own preliminary data show that single human oocytes in vitro fertilization program can also be successfully analyzed by the Biomark Real-Time Quantitative PCR (qPCR) System (Fluidigm). This methodology enables qualitative analyses of single cells after preamplification. The advantage of the methodology is that many genes can be analyzed at the same time. In our preliminary work 19 single human oocytes at different stages of maturity (6 GV, 4 MI, 5 in vitro matured (IVM), and 4 mature MII oocytes) were analyzed on 56 genes related to pluripotent stem cells and oocytes by the Fluidigm system after the preamplification procedure. The analyzed genes were selected to elucidate the relation of human oocytes to hESCs and to better understand the molecular status of oocyte-like cells developed in vitro from stem cells of different origins, including pluripotent hESCs and iPSCs. The inventoried TaqMan assays (Applied Biosystem) were pooled to a final concentration of 0.2× for each assay. The cells to be analyzed were harvested directly into RT-PreAmp Master Mix. The harvested cells were immediately frozen and stored at −80°C. Cell lysis and sequence-specific reverse transcription were performed at 50°C for 15 minutes. The reverse transcriptase was inactivated by heating to 95°C for 2 minutes. Subsequently, cDNA went through limited sequence-specific amplification by denaturing at 95°C for 15 seconds and annealing and amplification at 60°C for four minutes for 14 cycles. These pre-amplified products were diluted 5-fold prior to analysis with the Universal PCR Master Mix and inventoried with TaqMan gene expression assays in 96.96 Dynamic Arrays on a BioMark System. Ct values obtained from the BioMark System were transferred to the GenEx software 
Klun et al teach further teach polar body expression profiling. They discuss prior art relating to polar body and gene expression data.  Klun states that polar body can be biopsied without damaging the oocyte. The polar body transcriptome is considered as a potential tool for the evaluation of oocyte quality in the in vitro fertilization program. Klun teaches in one study, mRNA originating from the expression in the meiotic MII oocyte from the in vitro fertilization program is present and detectable in a single polar body prior to fertilization. In the study in all MII oocytes, polar body biopsy was performed and followed by reverse transcription without RNA isolation. Sibling oocytes were prepared similarly to polar bodies. Then the complementary DNA from all samples was preamplified over 15 cycles for candidate genes using selective primers. Single-cell real-time PCR was performed to detect and quantify relative gene expression. 
It was important that polar body mRNA was detected for 11 of 12 candidate genes (BCL2L10, ODC1, DPPA3, PADI6, DDX4, AGO2, DROSHA, GAPDH, EIF6, PABP, DICER).Transcripts that were present in greater abundance in the single oocytes were also detected in qPCR replicates from single polar bodies. They concluded that pre-amplification of cDNA synthesized without RNA isolation can facilitate the quantitative detection of mRNA in single human polar bodies. This study was followed by the study 
At section 3.9, Klun discuss oocyte gene expression profile associated with age and meiotic aneuploidies. Klun discuss prior art dealing with female fertility and states global gene expression profiles in human oocytes are related to female age. Their results confirmed that the expression of oocyte genes related to major functional processes and features, including cell cycle regulation, cytoskeletal structure, energy pathways, transcription control, and stress responses depends on female age. Similarly, a study was performed which analyzed the single mature MII non-fertilized oocytes from two groups of patients—younger (<36 years) and older (37–39 years)—in the in vitro fertilization program.  Based on 15 independent replicates of single MII oocytes 7,470 genes (10,428 transcripts) were identified in the MII oocytes. Among these genes, 342 were expressed at a significantly different expression level between the two age groups of patients. These genes were found to be involved in cell cycle regulation, chromosome alignment (e.g., MAD2L1 binding protein), sister chromatid separation (e.g., separase), oxidative stress, and ubiquitination. The top signaling network of genes, which was proven to be affected by female age, was “cell cycle and organism development” (e.g., SMAD2 and .

12.	Claim(s) 1, 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) or alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Latham et al (WO 2012109326, August 2012, effective filing date February 2011; citation based on US equivalent US 20140011206, Jan. 2014).
Regarding claims 1 and 6, Latham discloses a method of determining the quality of an oocyte in the body of a human (A method for evaluating the quality of a mammalian oocyte, Para. 0013; the mammalian oocyte is an oocyte of a human being, Para. 0022) 
Regarding claims 2 and 6, Latham discloses the method of claim 1, wherein step (b) comprises measuring a gene expression value of the cell sample through an RT-PCR assay (Quantitative real time PCR (qRT-PCR) is performed on, e.g., about 100 ng of cDNA for each sample, Para. 0293; determining mRNA expression of marker genes by quantitative RT-PCR, Para. 0339).
Regarding Claim 3, Latham discloses the method of claim 2, wherein step (b) further comprises comparing the measured gene expression values to a known gene expression value of an oocyte with Pearson correlation, or by matching the measured gene expression values to a known gene expression profile from a library of genes as markers of oocyte quality (mean candidate marker gene expression values 
Regarding Claim 5, Latham discloses the method of claim 1, wherein the gene or pathway is selected from the following: IGF1, Para. 0013; Candidate markers for oocyte quality IGF1R, TGFB1, TGFBR2, TGFBR3, Table 9).   Thus Latham meets the limitations of the claims recited above.

13.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Sirard et al {Sirard, used interchangeably herein} (US 20120283125, November 2012,effective filing date November 2009).   
Regarding claim 1-3 and 5, Sirard teaches a method of determining oocyte competency using RT-PCR to correlate gene expression to the quality of an oocyte ([0059], [0084]-[0090] and [0092]). Sirard teaches measurement of a plurality of to establish an expression profile pattern ([0096]). Sirard teaches wherein the method comprises comparing the expression level of the biological marker with a control expression level in control cell sample [0096], [0104], and [0105]). Sirard et al teach wherein primers were designed to correspond to their library sequence and for use in their amplification reaction [0092]. Sirard teaches wherein the gene or pathway comprise a gene selected from the group consisting of insulin-like growth binding protein or HSPD1 or TDG-beta (see Table 8). Sirard additionally teach wherein the sample may comprise .

14.	Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Hamamah et al {Hamamah, used interchangeably herein} (US 20130231263, September 2013, effective filing date October 2011).
Regarding claims 1, 2, and 5, Hamamah teaches using RT-PCR to determine gene expression level of a plurality of genes and correlating the gene expression levels to oocyte quality (abstract, paragraphs [0013]- [0023] and [0054]-[0062]; see also Examples at pages 5-8 and Tables recited therein). Hamamah teaches amplification primers and reaction control primers ([0059]- [0061]. Hamamah teaches comparing the gene expression levels to a control wherein detecting differential in the expression level of the genes between the sample and the control is indicative whether the oocyte is competent (e.g., [0038]).   Hamamah further teaches wherein the gene is insulin-like growth factor 1 receptor (Table 3)). Thus, Hamamah meets the limitations of the claims above.

15.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conti et al (US 20140371097, 12/18/2014, effective filing date December 2011).   Regarding claims 1-3 and 5, Conti et al teach [0043] In the present invention, oocyte and embryo quality determination is based on their secretion of proteins being synthesized  by measuring the level of corresponding mRNAs in the polysome fraction using array hybridization or qPCR.  Thus, Conti meets the limitations of the claims recited above.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham or Sirard et al or Hamamah et al or Conti et al as previously applied above under 35 USC 102 in view of Yurttas et al. (hereinafter Yurttas) (US 20120094845).
Regarding Claim 4, Latham or Sirard or Hamamah or Conti et al as cited above under 35 USC 102 discloses the method of claim 1.  
The different references do not expressly teach wherein the sample is extracted from blood, skin, hair, urine, saliva, sweat or vaginal secretion. However, Sirard et al teach that the sample may comprise a mix of cumulus and granulosa cells and may be some blood ([0067]).  
In a general teaching, Yurttas teach methods for assessing egg quality (Para. 0007) and teaches wherein the cell sample is extracted from blood, skin, hair, urine, saliva, sweat or vaginal secretion (The sample may be a human tissue or body fluid. In particular embodiments, the sample is maternal blood or maternal saliva, Para. 0015).


19.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Latham as previously applied above under 35 USC 102 in view of Luo et al (Cell, 143(2), 299-312, 2010).
Regarding Claim 6, Latham discloses a method of predicting the quality of an oocyte in the body of a mammal (A method for evaluating the quality of a mammalian oocyte, Para. 0013; the mammalian oocyte is an oocyte of a human being, Para. 0022) without disturbing or destroying the oocyte (The assessment is non-invasive and does not harm the oocyte, as the analysis of oocyte quality is obtained indirectly from cumulus cells or granulosa cells associated with the oocyte under study, Para. 0271), the method comprising the steps of: (a) obtaining a cell sample from the mammal, wherein the cell sample does not include the oocyte (a test sample derived from a cumulus cell or granulosa cell associated with the oocyte, Para. 0013); (b) conducting an RT-PCR assay or an ELISA assay on the cell sample (Quantitative real time PCR (qRT-PCR) is performed on, e.g., about 100 ng of cDNA for each sample, Para. 0293; determining mRNA expression of marker genes by quantitative RT-PCR, Para. 0339) using a primer (Primers for RT-PCR may be designed based on the sequences of the target nucleic acid and the RT-PCT platform's manufacturers' recommendations and/or instrument 
Latham does not teach correlating genes expression analysis to aging for comparison.
In a general teaching, Luo teaches genes that regulate reproductive aging (Abstract) and genes known to be correlated with aging (reduced insulin/IGF-1 signaling (IIS) delays reproductive cessation. We recently found that reduced TGF-B Sma/Mab signaling also significantly extends reproductive span, Pg. 2; reduced TGF-B Sma/Mab and IIS activity both improve oocyte morphology maintenance. Together, our data suggests that oocyte quality, as defined by chromosome segregation fidelity, fertility and morphology, declines with age in C. elegans, and that reduced TGF-B Sma/Mab and IIS signaling delay this decline, Pg. 3; our data suggest that C. elegans and humans share many aspects of reproductive aging, including correlation between reproductive aging and declining oocyte quality, and mechanisms determining oocyte quality, Pg. 1).
 It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the method of Latham with the teaching of Luo for the purpose of correlating aging with oocyte quality as suggested by Luo  (Pg. 1).

Conclusion
20.	No claims are allowed.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637